DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 , 4, 7, 9, 18, 21, 23   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliland US 7,492,610 B2. 
Re claim 1, Gilliland teach a thermal component comprising: a shield (12) comprising a plurality of cells (24 openings in 12; noting that according to the Merriam-Webster dictionary, the plain meaning of ‘cell’ is  3: a small compartment, cavity, or bounded space: ) adapted to inhibit radio radiation (RF) having a frequency within a target frequency range (col 2 lines 1-3, col 1); and a heat exchanger including a plurality of elongated channels (20, 26, col 2), each channel of the elongated channels having a wall that is directly physically connected to a cellular wall of at least one corresponding cell of the plurality of cells that is fluid communication with the channel (col 2 lines 53-54).

Re claim 4, Gilliland the plurality of cells in the shield form a honeycomb structure (figs).
Re claim 7, Gilliland teach each one of the plurality of cells has at least one sidewall conductively attached to a sidewall of another one of the plurality of cells (noting conduction via one unit and 12/18).
Re claim 9, Gilliland teach the plurality of cells in the shield form a honeycomb structure and each individual cell in the honeycomb structure extends to form a different respective channel of the plurality of elongated channels (figs).
Re claim 18, Gilliland teach a ventilation system in an electronic device comprising: a wall (14/12) comprising a plurality of cells (24)  that form an RF shield (col 2 lines 1-3, col 1); a heat exchanger attached to the RF shield, the heat exchanger including a plurality of elongated channels (20, 26, col 2), each  channel of the elongated channels having a cellular wall that is directly physically connected to at least one corresponding cell of the plurality of cells in the RF shield that is in fluid communication with the channel (noting the bosses are inserted into holes in the plate); 
and a fan positioned on a first side of a shield to create an airflow path that directs air sequentially through the plurality of cells and the elongated channels of the heat exchanger (col 2 lines 58-61).  


Re claim 21, Gilliland teach each channel of the elongated channels of the heat exchanger has an effective width that matches a diameter of the at least one corresponding cell of the plurality of cells that is fluid communication with the channel (noting that the channel in inserted into the cell and thus the claim limitations are met).

Re claim 23, Gilliland teach each channel of the elongated channels of the heat exchanger has an effective width that matches a diameter of the at least one corresponding cell of the plurality of cells that is fluid communication with the channel (noting that the channel in inserted into the cell and thus the claim limitations are met).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5, 8 , 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of JP ‘638 (JP2004014638A), as cited on the IDS. 
Re claim 2, Gilliland fail to explicitly teach details of the channel.
JP ‘638 teach each channel of the plurality of elongated channels is formed by a pair of fins (annotated fig) extending from the shield (noting the fins extends from a direction from and the channel is considered to be the area internal to the boss of the primary reference, which can then have air entering a second portion of the channel defined by the fins of the secondary reference, and thus the fins are considered to extend the channel of the primary reference into a longer channel) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the channel as taught by JP ‘638 in the Gilliland invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.
 

    PNG
    media_image1.png
    499
    501
    media_image1.png
    Greyscale



Re claim 3, Gilliland, as modified, fail to explicitly teach details of the fins.
JP ‘638 teach the channel formed by each pair of fins is in fluid communication with a subset of the plurality of cells arranged in a column within the shield (noting the subsets are considered plurality of cells immediately adjacent to the respectively different set of one of multiple channels) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by JP ‘638 in the Gilliland, as modified,  invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.

Re claim 5, Gilliland  fail to explicitly teach details of the fins.
JP ‘638 teach the cells of the honeycomb structure are each directly attached to one or more fins of the heat exchanger, each pair of the fins forming one of the elongated channels (noting the fins are directly attached via 17 and the frame of 20 encasing the honeycomb structure, and are considered directly attached via the parts due to the close proximity of the ends of the fins and borders of honey comb structure) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by JP ‘638 in the Gilliland invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.

 Re claim 8, Gilliland  fail to explicitly teach details of the ratio.
JP ‘638 teach the plurality of elongated channels each have a length greater than or equal to ten times a maximum diameter of each individual one of the plurality of cells (figs, noting a clear ratio exists in the drawings) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the ratio as taught by JP ‘638 in the Gilliland invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.

Re claim 19, Gilliland teach the plurality of cells form a honeycomb structure but fail to explicitly teach details of the channel.
JP ‘638 teach each channel of the plurality of elongated channels is formed by a pair of fins (annotated fig) extending from the honeycomb structure  (noting the fins extends from a direction from and the channel is considered to be the area internal to the boss of the primary reference, which can then have air entering a second portion of the channel defined by the fins of the secondary reference, and thus the fins are considered to extend the channel of the primary reference into a longer channel) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the channel as taught by JP ‘638 in the Gilliland invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.
 

    PNG
    media_image1.png
    499
    501
    media_image1.png
    Greyscale


Re claim 20, Gilliland, as modified, fail to explicitly teach details of the fins.
JP ‘638 teach the channel formed by each pair of fins is in fluid communication with a subset of the plurality of cells within the RF shield (noting the subsets are considered plurality of cells immediately adjacent to the respectively different set of one of multiple channels) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by JP ‘638 in the Gilliland, as modified,  invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.
 


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of Lambert et al. US 2003/0192715 Al.
	Re claim 6, Gilliland fail to explicitly teach details of the taper.
Lambert et al. teach each cell in the honeycomb structure has a tapered portion that directs airflow out of the cell and into a corresponding one of the plurality of elongated channels  to improve airflow through EMI shielding honeycomb filters (fig 7D, 7C, noting the cells are considered to be cell units and thus each cell has an outer portion/boundary portion with a taper).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the taper as taught by Lambert et al.  in the Gilliland  invention in order to advantageously allow for an cheaply made EMI filter with improved durability to EMI shielding honeycomb filters.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of COPPOLA US 20180249600 A1.
	Re claim 6, Gilliland fail to explicitly teach details of the taper.
COPPOLA teach each cell in the honeycomb structure has a tapered portion that directs airflow out of the cell and into a corresponding one of the plurality of elongated channels  to provide EMI shielding honeycomb filters (para 28, fig 4B).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the taper as taught by COPPOLA in the Gilliland  invention in order to advantageously allow for an filter which can control which wavelengths pass through.

Claims 10, 13, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of Busch et al. US 20130145612 A1  .
Re claim 10, Gilliland teach a system comprising: at least one sidewall (14/12) comprising a plurality of cells (24, openings in 12 ) that form an RF shield (col 2 lines 1-3, col 1) a heat exchanger attached to the RF shield, the heat exchanger including a plurality of elongated channels (20, 26, col 2) each channel of the elongated channels  having a wall that is directly physically connected to a cellular wall of at least one corresponding cell of the plurality of cells in the RF shield that is in fluid communication with the channel (figs noting the walls of the bosses are connected via 12/14 and 18 physically and thermally).  
Gilliland fail to explicitly teach details of the cage.
Busch et al. teach a faraday cage  (10, 11, 12, 15)  surrounding at least one RF source component or RF susceptible component  (para 5, ), the faraday cage including at least one sidewall comprising a plurality of cells that form an RF shield (noting the faraday cage modifies the casing 14/16 of the primary reference ) to provide an electromagnetic radiation (EMR) containment system.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the cage as taught by Busch et al.  in the Gilliland invention in order to advantageously allow for a housing that operates as a Faraday cage to block EMR from traversing the chassis.
Re claim 13, Gilliland teach the plurality of cells in the RF shield form a honeycomb structure (figs).  

Re claim 22, Gilliland teach each channel of the elongated channels of the heat exchanger has an effective width that matches a diameter of the at least one corresponding cell of the plurality of cells that is fluid communication with the channel (noting that the channel in inserted into the cell and thus the claim limitations are met).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of Busch et al. US 20130145612 A1 further in view of Lambert et al. US 2003/0192715 Al.
	Re claim 15, Gilliland, as modified, fail to explicitly teach details of the taper.
Lambert et al. teach each cell in the honeycomb structure has a tapered portion that directs airflow out of the cell and into a corresponding one of the plurality of elongated channels to improve airflow through EMI shielding honeycomb filters (fig 7D, 7C, noting the cells are considered to be cell units and thus each cell has an outer portion/boundary portion with a taper).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the taper as taught by Lambert et al.  in the Gilliland, as modified,  invention in order to advantageously allow for an cheaply made EMI filter with improved durability to EMI shielding honeycomb filters.
 

Claims 11, 12, 14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilliland in view of Busch et al. US 20130145612 A1 in view of JP ‘638 (JP2004014638A), as cited on the IDS. 
Re claim 11, Gilliland, as modified, fail to explicitly teach details of the channel.
JP ‘638 teach each channel of the plurality of elongated channels is formed by a pair of fins (annotated fig) extending from the RF shield (noting the fins extends from a direction from and the channel is considered to be the area internal to the boss of the primary reference, which can then have air entering a second portion of the channel defined by the fins of the secondary reference, and thus the fins are considered to extend the channel of the primary reference into a longer channel) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the channel as taught by JP ‘638 in the Gilliland, as modified, invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.

    PNG
    media_image1.png
    499
    501
    media_image1.png
    Greyscale


Re claim 12, Gilliland, as modified, fail to explicitly teach details of the fins.
JP ‘638 teach the channel formed by each pair of fins is in fluid communication with a subset of the plurality of cells within the RF shield (noting the subsets are considered plurality of cells immediately adjacent to the respectively different set of one of multiple channels) to provide sub racks in a system suing air cooling and EMI shielding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by JP ‘638 in the Gilliland, as modified,  invention in order to advantageously allow for an electronic equipment device, and more specifically, an EMI (Electro Magnetic Interference) is provided in a ventilation opening provided in the electronic equipment device for heat dissipation and that shields against electromagnetic waves which is covered as a cover on the ventilation openings.

Re claim 14, JP ‘638 teach each column of cells in the honeycomb structure is fluidly coupled to a different channel of the plurality of channels of the heat exchanger (figs) to provide airflow internal a cage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by JP ‘638 in the Gilliland, as modified,  invention in order to advantageously allow for EMI shielding with improved airflow and heat exchange in a subrack.
Re claim 16, Gilliland, as modified, fail to explicitly teach details of the channel.
JP ‘638 teach the plurality of elongated channels each have a length greater than or equal to ten times a maximum diameter of each individual one of the plurality of cells (figs) to provide airflow internal a cage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the fins as taught by JP ‘638 in the Gilliland, as modified,  invention in order to advantageously allow for EMI shielding with improved airflow and heat exchange in a subrack.
Re claim 17, Gilliland, as modified, fail to explicitly teach details of the channel.
JP ‘638 teach the plurality of cells in the RF shield form a honeycomb structure and each individual cell in the honeycomb structure extends to form a different respective channel of the plurality of elongated channels (figs 4 and 17, pages 1-2, noting the larger channels 12a, 12b converge into the smaller channels of the cells) to provide airflow internal a cage.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include details of the heat exchanger as taught by JP ‘638 in the Gilliland, as modified, invention in order to advantageously allow for EMI shielding with improved airflow and heat exchange in a subrack.
Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues the claims dependent on the independent claims are allowable based upon their dependence from an independent claim.  Examiner respectfully disagrees. The arguments with respect to independent claims have been addressed above. Thus, the rejections are proper and remain.  

	 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170027085 A1, US 7277300 B2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218. The examiner can normally be reached 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON A JONES/            Examiner, Art Unit 3763